

116 HR 415 IH: To authorize the Secretary of the Interior to grant to States and local governments easements and rights-of-way over Federal land within Gateway National Recreation Area for construction, operation, and maintenance of projects for control and prevention of flooding and shoreline erosion.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 415IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Rose of New York introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to grant to States and local governments easements and
			 rights-of-way over Federal land within Gateway National Recreation Area
			 for construction, operation, and maintenance of projects for control and
			 prevention of flooding and shoreline erosion.
	
		1.Authority to grant easements and rights-of-way over Federal lands within Gateway National
 Recreation AreaSection 3 of Public Law 92–592 (16 U.S.C. 460cc–2) is amended by adding at the end the following:  (j)Authority To grant easements and rights-of-Way (1)In generalThe Secretary of the Interior may grant, to any State or local government, an easement or right-of-way over Federal lands within Gateway National Recreation Area for construction, operation, and maintenance of projects for control and prevention of flooding and shoreline erosion.
 (2)Charges and reimbursement of costsThe Secretary may grant such an easement or right-of-way without charge for the value of the right so conveyed, except for reimbursement of costs incurred by the United States for processing the application therefore and managing such right. Amounts received as such reimbursement shall be credited to the relevant appropriation account..
		